Citation Nr: 0917577	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for a bilateral hip 
condition.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2007, which denied service connection for bilateral 
heel, ankle, and hip conditions.  This decision is limited to 
those specific claims.  In particular, the claims file does 
not indicate that issues of entitlement to increased ratings 
for radiculopathy of the right and left lower extremities, 
denied in an August 2007 rating decision, and entitlement to 
service connection for pes planus, denied in March 2008, are 
in appellate status, and such issues are not before the Board 
at this time.  


FINDINGS OF FACT

1.  A bilateral heel condition, diagnosed as plantar 
fasciitis, was first shown years after service, and is not 
etiologically related to service or to service-connected 
degenerative disc disease of the lumbosacral spine with 
bilateral lumbar radiculopathy.  

2.  A bilateral ankle condition, diagnosed as accessory 
navicular, first became manifest years after service, and is 
not etiologically related to service or to service-connected 
degenerative disc disease of the lumbosacral spine with 
bilateral lumbar radiculopathy.  

3.  A bilateral hip condition, diagnosed as bilateral 
trochanteric bursitis, was first shown years after service, 
and is not etiologically related to service or to service-
connected degenerative disc disease of the lumbosacral spine 
with bilateral lumbar radiculopathy. 




CONCLUSIONS OF LAW

1.  A bilateral heel condition, diagnosed as plantar 
fasciitis, was not incurred in or aggravated in active 
service, and was not proximately due to or aggravated by 
service-connected degenerative disc disease of the 
lumbosacral spine with bilateral lumbar radiculopathy.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  A bilateral ankle condition, diagnosed as accessory 
navicular, was not incurred in or aggravated in active 
service, and was not proximately due to or aggravated by 
service-connected degenerative disc disease of the 
lumbosacral spine with bilateral lumbar radiculopathy.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

3.  A bilateral hip condition, diagnosed as bilateral 
trochanteric bursitis, was not incurred in or aggravated in 
active service, and was not proximately due to or aggravated 
by service-connected degenerative disc disease of the 
lumbosacral spine with bilateral lumbar radiculopathy.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a letter dated in December 2006, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, in particular, on a secondary basis, and 
of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in 
November 2007, she was provided further information 
concerning the evidence necessary to substantiate the claims 
for service connection for bilateral heel, ankle, and hip 
conditions.  She was advised of various types of lay, 
medical, and employment evidence that could substantiate the 
various elements of her service connection claims.  In 
addition, the Veteran was provided with information regarding 
ratings and effective dates.  Although the file does not 
reflect that the claims were subsequently readjudicated, as 
there is no rating or effective date to be assigned as a 
result of this decision, any failure to readjudicate the 
claim after that notice was harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records have been obtained, as have post-service 
private and VA treatment records sufficiently identified by 
the Veteran.  A VA medical examination was provided in 
January 2007.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence 
received at the RO in November 2007, consisting of a VA 
outpatient treatment record obtained in connection with 
another claim, is not relevant to the issue before the Board, 
and thus did not require the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31(b) (2008).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's entrance examination noted pes planus, but no 
other foot abnormality (as noted above, service connection 
for pes planus is not currently before the Board).  Service 
treatment records show that the Veteran underwent liposuction 
of the buttocks and thighs on January 1993.  Other than that, 
service treatment records do not show treatment or complaints 
pertaining to the heels, ankles, or hips.  However, the 
Veteran contends that she developed bilateral heel, ankle, 
and hip disorders secondary to her service-connected low back 
disability.  Service connection for chronic lumbosacral 
strain was granted effective in March 1995, and assigned a 10 
percent rating.  In a September 2003 rating decision, her 
disability was characterized as degenerative disc disease of 
the lumbar spine, and she was assigned a 40 percent rating 
effective from July 2003.  In that same rating decision, she 
was granted separate 10 percent ratings each for lumbar 
radiculopathy of the right and left lower extremities.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

VA treatment records show that in July 2002, the Veteran 
complained of pain in the low back, hips, and both ankles.  
She said she had spasms in the thighs.  In August 2002, she 
stated that two weeks ago she had "sprained" a muscle in 
the inner thighs, with spasms and pain lasting for a few 
days.  She had been unable to get up for a few days, and then 
after that, she limped for a few days.  Around this same 
time, she noticed that her hips and back began to ache.  Then 
one ankle and finally the second ankle also began to ache 
with walking and weight bearing.  She did not have any 
radiating pain, numbness, tingling, or burning.  On 
examination, the ankles were without effusion or warmth, but 
were tender to manipulation.  Later that month, she stated 
that she continued to have back and hip pain.  X-rays of the 
lumbosacral spine in December 2002 showed only a transitional 
vertebra of the lumbosacral spine, and were otherwise normal.  
X-rays at that time also showed normal ankles and normal 
hips.  

In January 2003, she reported that her leg pain had resolved 
but her back pain was worse, occasionally radiating.  In 
April 2003, she complained of bilateral hip, knee, and ankle 
pain.  She gave a history of low back pain beginning in 1995 
after a work injury, with a progressive increase over the 
past 6 months.  She had occasional bilateral hip radiation of 
pain.  Her gait was slightly wide-based with right extended 
external rotation and significant foot deformity, right more 
than left, with fair cadence and balance.  She had notable 
decrease in range of motion in the hamstrings, bilateral foot 
deformity, and mild to moderate gait dysfunction.  The 
impression was that she had chronic low back pain from 
several factors, and that the bilateral foot deformity may 
add in a minor component.  She was referred for custom shoe 
inserts, as well as treatment.  In May 2003, she still had 
low back bilateral hip, knee and ankle pain, although her 
gait had improved.  However, in July 2003, her back was still 
bothersome, and she was using a cane.  

On a VA examination of the spine in August 2003, she stated 
that her back had been worse over the last 8 months.  Her 
gait was stiff, and moderately to severely antalgic.  She 
walked with a cane, favoring the left.  She had slightly 
decreased sensation in the left foot.  Based on the findings 
on that examination, as well as a magnetic resonance imaging 
(MRI) scan in 1996, the diagnosis was degenerative disc 
disease of the lumbosacral spine.

VA treatment records show that in November 2005, the Veteran 
was told that X-rays of the back had shown only mild 
curvature of the spine, and were otherwise normal.  In 
November 2006, she complained of bilateral hip pain, and the 
impression was bilateral trochanteric bursitis.  The 
following week, severe back pain with radiation to the hips 
was noted. 

On VA examination in January 2007, the Veteran related an 
approximately one-year history of bilateral hip pain, with no 
history of trauma.  She localized her pain to her greater 
trochanters bilaterally.  She said that she experienced 
weakness and swelling in her ankles.  She identified her 
ankle pain as in the medial aspect from the malleolus to the 
navicular.  She stated this had been present since service.  
She said it tended to be worse on the right.  She also 
described a one-to-two year history of heel pain, which she 
localized to the plantar aspect of her heels.  She said that 
the pain was worse after activity but tended to be worse with 
the first step out of bed in the morning.  She had used 
inserts, which had helped her ankle and heel pain somewhat.  
She occasionally used a cane on the right side.  She 
described instability, pain, stiffness, and weakness in her 
ankles and hips bilaterally.  On examination, she ambulated 
with an antalgic gait.  She was exquisitely tender to 
palpation over her greater trochanters bilaterally and her 
navicular bilaterally.  She had a flexible flatfoot deformity 
with prominent navicular bilaterally.  She was tender to 
palpation over the region of her plantar fasciae.  X-rays of 
the hips were normal.  X-rays of the heels, feet, and ankles 
showed mild spurring on the plantar aspect of the calcaneus 
bilaterally.  She had an accessory navicular bilaterally.  
The pertinent diagnoses were bilateral trochanteric bursitis; 
bilateral plantar fasciitis; and bilateral symptomatic 
accessory navicular.  It was the examiner's opinion as an 
orthopedic surgeon that the heel, ankle, and hip conditions 
were not caused by or aggravated by her service-connected 
back condition.  Her lumbosacral strain was exceedingly 
common and there was no anatomical or biomechanical basis for 
this condition to cause or aggravate her claimed bilateral 
hip, ankle, and heel conditions.  The examiner further stated 
that he was unaware of any orthopedic literature which would 
suggest that bilateral symptomatic accessory navicular, 
bilateral plantar fasciitis, and bilateral trochanteric 
bursitis were in any way related to her service-connected 
back condition.  

On a VA examination of the peripheral nerves in July 2007, 
the Veteran reported daily burning, shooting pains into her 
legs, with paresthesias and decreased sensation.  It was 
noted that there was no muscle atrophy, and no function of 
any joint was affected by the nerve disorder.  She had an 
antalgic gait.  The diagnosis was radiculopathy, bilateral 
lower extremities.    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 

The questions of secondary causation and aggravation are not 
subject to lay observation, and require medical evidence to 
establish, although a lay history may be relevant to the 
medical expert's opinion.  There is no medical evidence in 
support of the Veteran's claims for service connection for 
bilateral heel, ankle, and hip disabilities.  The VA examiner 
in January 2007 concluded that there was no connection 
between the low back disorder and the hip, ankle, and heel 
disorders.  He explained that there was no anatomical or 
biomechanical basis for this condition to cause or aggravate 
her bilateral hip, ankle, and heel conditions.  He further 
indicated that he was unaware of any orthopedic literature 
which would theoretically support such a connection.  There 
is no medical evidence which opposes this conclusion, and, 
thus, no medical evidence to weigh against the VA opinion.  
The examination in July 2007, which was for the purpose of 
evaluating the severity of the Veteran's service-connected 
lumbar radiculopathy, also found that the radiculopathy did 
not have any effect on any joint.  Neither the Board nor the 
Veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence, which was 
adequately supported.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008); see also Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (a layman is not competent to offer a 
diagnosis or medical opinion); Jones v. Principi, 16 Vet. 
App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  

At the time of her VA examination in January 2007, the 
Veteran said that her ankle pain had been present since 
service.  A Veteran's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records.  See Buchanan, at 1337 
(Fed Cir. 2006).  Nevertheless, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  Id.  
In this case, the service treatment records do not show that 
an ankle condition was present in service.  Moreover, after 
service, when first seen in August 2002 for bilateral ankle 
pain, she reported a history of less than two weeks' 
duration.  This history, reported for treatment purposes, is 
more probative than her current statements, particularly in 
light of the negative service treatment records.  Thus, the 
Board concludes that a bilateral ankle disorder, diagnosed as 
bilateral accessory navicular, was not initially manifested 
in service.  Accordingly, the preponderance of the evidence 
is against service connection on a direct basis.

For the reasons discussed above, the Board concludes that the 
evidence weighs against a finding that bilateral heel, ankle, 
or hip conditions were present in service or within a year 
thereafter, or proximately due to, the result of, or 
aggravated by her service-connected degenerative disc disease 
of the lumbosacral spine.  In reaching this determination, 
the Board is mindful that all reasonable doubt is to be 
resolved in the Veteran's favor.  However, the preponderance 
of the evidence is against the claims, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a bilateral heel condition, diagnosed 
as plantar fasciitis, is denied.

Service connection for a bilateral ankle condition, diagnosed 
as accessory navicular, is denied.

Service connection for a bilateral hip condition, diagnosed 
as bilateral trochanteric bursitis, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


